                Case 8:19-cv-03346-PJM Document 29 Filed 11/26/19 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF MARYLAND

   PETER J. MESSITTE                                                                   6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                         GREENBELT, MARYLAND 20770
                                                                                             301-344-0632


                                                MEMORANDUM

      TO:             Counsel of Record

     . FROM:          Judge Peter J. Messitte

      RE:             HIAS, Inc., et al. v. Trump, et ai.
                      Civ. No. PJM-19-3346

      DATE:           November 26,2019

                                                       ***
      This Order confirms the briefing and oral argument schedule in the above captioned case as agreed
      upon by the parties this afternoon.

               December 6, 2019       Plaintiffs' counsel to advise the Court of the names of Amici curiae
                                      expected to file briefs

               December 13,2019       Briefs of Amici curiae due

               December 20,2019       Defendants' Opposition to Motion for Preliminary Injunction due

               January 3, 2020        Plaintiffs' Reply to Opposition due

               January 6, 2020        Counsel to advise the Court how Oral Argument will be divided
                                      among the counsel of record (Amici curiae will not be permitted to
                                      argue)

               January 8, 2020        Oral Argument on Motion for Preliminary Injunction, beginning at
                                      10:00 a.m.

      Despite the informal nature of this ruling, it shall constitute an Order of the Court and the Clerk is
      directed to docket it accordingly.


                                                                               lsi
                                                                            TER J. MESSITTE
                                                             UNITE          ATES DISTRICT JUDGE

      cc:      Court File
